Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.246

 

Case Report
Compact

Filed 05/22/19 Page 1 of 7

 

 

 

 

 

 

 

  

 

Print Date/Time: 12/06/2018 07:50 Ottawa Co Sheriff's Office
Login ID: ashcraftr ORI Number: MI7017000
Case Number: 2018-02230177
Case Details:
Case Number: 2018-02230177 Incident Type: Damage to Property
Location: 11645 LAKESHORE DR Occurred From: 02/23/2018 20:15
Grand Haven Twp,MI 49417 Occurred Thru: 02/23/2018 20:15
Reported Date: 02/23/2018 20:15 Friday
Reporting Officer ID: 1168-MacKeller Status: Closed Status Date: 04/02/2018
Disposition: Denied Disposition Date: 12/06/2018
Assigned Bureau: Prosecutor's Office
Solvability Factors Weight
None 0.000
Total: 0.000
Offenses
No. Group/ORI Crime Code Statute Description Counts
1 State 29000 2999 MDOP - Damage to Property (Other) 1
Offense# 1
Group/ORI: State Crime Code: 29000 Statute: 2999 Counts: 1 Attempt/ Commit Code: Completed
Description: MDOP - Damage to Property (Other) Offense Date: 02/23/2018
NCIC Code: 2999 Scene Code: 20 - Bias/Motivation: None
Residence/Home
Gang Related: No IBR Seq. No: 1
Offender Suspected of Using
Alcohol: No
Drugs: No
Computer: No
Subjects
Type No. Name Address Phone Race Sex DOB/Age
Informational 1 Matwiejczyk, Sarah White Female
Police Officer 1 MacKeller 1168, Deputy 12220 FILLMORE ST White Male
Jacob
Olive Twp,MI 49460
Police Officer 2 DeVries 914, Deputy Ryan 12220 FILLMORE ST White Male
Olive Twp,MI 49460
Suspect 1 Werking, Beth Eileen White Female
65
Suspect 2 Werking, Paul Michael White Mae =
65
Victim 1 Werking, David Elliot White Male [eet |
39
Arrests
Arrest No. Name Address Date/Time Type Age

Page: 1 of 7

 
Case 1:19-cv-00276-PLM-RSK

 

ECF No. 8-1, PagelD.247 Filed 05/22/19 Page 2 of 7

Case Report

 

 

 

 

 

Compact

Print Date/Time: 12/06/2018 07:50 Ottawa Co Sheriff's Office
Login ID: asncraftr ORI Number: MI7017000
Case Number: 2018-02230177
Property
‘Date Code Type Make Model Description Tag No. Item No.
02/24/2018 Destroyed/Damaged 88 - Other Pornographic material,

Nandalized DVD's.
Seq #1
Property Codes: Property Type: 88 - Other Property Class: Other Date Received: 02/24/2018
Desitroyed/Damaged UCR Value: $200 and over Initial Value: $10,000.00
‘Vandalized
Quantity: 1.000 Unit of Measure: Each
Description: Pomographic material, DVD's.
Associated Subjects
Type Name a Address Phone Notified How Date
Owner Werking, David Elliot
Vehicles
No. Role Vehicle Type Year Make Model Color License Plate State

Page: 2 of 7

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.248 Filed 05/22/19 Page 3 of 7
OfficerID: mackellerj, Narrative

Page: 3 of 7

Original Report by Deputy MacKeller, #1168.
#1802230177.

Nature: MDOP.

Information: | was dispatched to the report of a destruction of property, reference the
caller advising his parents had destroyed his property that was left at their residence.

Contact David Elliot Werking: | made contact with David via telephone as he currently
resides in Indiana; David advised that on August 23rd 2017 he was kicked out of his
parent's, Paul Michael Werking and Beth Eileen Werking, house .David advised that
when he was kicked out he left some of his property at his parent's residence.

David advised that on December 16th 2017 his parents delivered some of David's
property to him in Indiana. David advised he noticed items missing from his property
and when he asked his parents what happened to the items they advised the items
were destroyed. David advised these items totaled around $30,000.

David advised he would like to file charges against both of his parent's for the
destruction of his property, David advised the property that was destroyed was mostly
CD's and movies, and some personal art he had collected. While speaking with David
he advised all of the items totaled around $10,000. at that point | asked David to verify
how much the damaged property totaled as he first told me a total of $30,000. and now
he's telling me $10,000. David advised he was unsure of exact numbers but figured it to
be around $10,000 and with the emotional attachment with the items it would be around
$30,000.

Contact Beth Eileen Werking: | made contact with Beth via telephone: Beth advised
David was kicked out of their house reference a Domestic that had taken place on
August 23rd reference Inc#1708230201.

Beth advised that prior to David moving into their residence they requested that he not
bring any of his pornography. Beth advised they knew David had issues with
pornography and simply requested he not bring any into their house. Beth advised after
the Domestic and David moving out, the began going through his items in order to pack
up his property so they could deliver it to David. Beth advised while going through the
property they found a large amount of pornography that they were upset about being in
their residence. Beth advised they didn't wish to transport the items to Indiana to deliver
to David and they didn't want it in their house; so Beth advised the items were destroyed
and discarded.

Beth advised there are a few property items of David's that remain at their residence too
which she advised they haven't been in a hurry to return due to David being upset with
them about the destruction of his pornography.

Further contact with David: | again made contact with David who confirmed that the

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.249 Filed 05/22/19 Page 4 of 7

items that were destroyed were all to do with pornographic material: David advised it's
still his property and feels his parents didn't have the right to destroy any of the items.
David was very upset and stated he still wished to pursue charges against both Beth
and Paul Werking.

Status: Open... TOT PA.

Page: 4 of 7

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.250 Filed 05/22/19 Page 5 of 7
Closing Supp

04/02/2018 Warrants denied by Prosecutor. See memo for details. Case closed.

Page: 5 of 7

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.251 Filed 05/22/19 Page 6 of 7
OfficerID: devriesr, Narrative

Page: 6 of 7

SUPP by R.DeVries 18-02 23 0177 MDOP

Info: On the evening of 11/26/18, | was dispatched to contact the caller via phone
reference questions regarding his criminal complaint on 02/23/18.

The caller is David Werking and the incident took place ae ee

Caller / David Werking: | spoke to David on the phone. He stated that he was upset
that he spoke to the Prosecutor's Office earlier in the day and they advised him that they
denied his case from 02/23/18. David was told on the phone today by the Prosecutor's
Office that they never received his "documents". David was upset that he was not told
that the documents were needed to show proof that his parents destroyed his property.

David had no new information regarding the case but has requested that the
"documents" be submitted and then again reviewed by the Prosecutor's Office for
MDOP charges.

| provided David with Deputy Mackeller's name and email address so he could send the
items. | also notified Deputy Mackeller.

David advised that he did not have any further questions and our conversation "cleared"
up a lot of things.

Status: See Original.

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-1, PagelD.252 Filed 05/22/19 Page 7 of 7

OfficerID: mackellerj, Narrative

Page: 7 of 7

Supplemental Report by Deputy MacKeller, #1168. 12/5/2018. #1802230177.

Information: On 11/26/2018 | started recieving emails from David Werking regarding his
original case against his parents for MDOP. David was advising he was in contact with
The Prosecutor's Office who advised him his report was denied due to lack of evidence.

Contact David Werking: | attempted contact several times with David via telephone and
email. David never answered any of my calls and never returned any voicemails.

David has sent me around 44 emails that will be sent to Forensics to be added to this
report. David's emails contain lists of dvd's and vhs tapes, differents sex toys, and lubes
that he states are missing. David made several different lists of reciepts with prices he
has found online.

David was requesting that this case be reopened and sent to the PA's Office for further
review.

Contact Sarah Matwiejczyk: | made contact with Sara who is the Original Prosecutor
that denied charges on this report. Sarah advised she has also recieved a high number
of emails from David and stated she would not reopen the case as there is no new
evidence. Sarah advised | could close the report out and not send it to the PA's office as
she would deny charges.

Contact David: | made further contact with David advising him of my contact with Sarah
and her stating she was not going to reopen the case and that the report was going to
be closed out with his emails added.

Status: Closed...No charges per Prosecutor.

 
